DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-11 and 13-21 are pending and presented for examination. Claims 1, 9, 13, 15 and 17 were amended, claim 12 cancelled, and claim 21 newly added via the instant amendment dated 19 August 2022 which is acknowledged and entered.

Claim Interpretation
In claim 4, the segment is being construed as “the segment length”.

Response to Arguments
Applicant’s remarks dated 19 August 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-4, 6-15, 17 and 19-20 under 35 U.S.C. 103 over Stamenkovic in view of Li is WITHDRAWN over the statement that Stamenkovic and the instant application were commonly assigned to UChicago Argonne LLC such that the exception under 35 U.S.C. 102(b)(2)(C). As is the dependent rejection of claim 16 over the same in further view of Mokari.

The rejection of claims 1, 2, 4-15, 17 and 20 are rejected under 35 U.S.C. 103 over Stamenkovic in view of Niu is WITHDRAWN as Stamenkovic is no longer prior art. As is the dependent rejection of claim 16 over the same in further view of Mokari.
The rejection of claims 1, 2, 4, 6-15, 17 and 20 under 35 U.S.C. 103 over Niu in view of Markovic is WITHDRAWN over the instant amendment requiring heating to 110 C to remove water. As is the dependent rejection of claim 16 over the same in further view of Mokari.
Niu discloses a temperature of 170 C causes decomposition of the W(CO)6 so they utilize a temperature of 70 C which they carefully select and there is no rationale in Niu to use a higher temperature.

Claim Objections
Claims 1, 13 and 20 are objected to because of the following informalities:  “thee” should read --the--.  In claim 20 there should be a space between “5-10” and ”mm”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Synthesis of PtCo nanoflowers and its catalytic activity towards nitrobenzene hydrogenation” to Miao et al. (hereinafter, “Miao at __”) in view of Niu.
Regarding claims 13 and 20, Miao discloses a method of forming platinum-cobalt nanoparticles (Miao at 34 L col) comprising:
Forming at an initial temperature (as no temperature is given RT is considered to be the state), a reaction mixture comprising a cobalt precursor (cobalt acetylacetonate), platinum precursor (platinum acetylacetonate), oleylamine and oleic acid (Id.) and heating it to 120 C (Miao at Id., 120 C overlaps the “to 110 C” limitation).
However, Miao does not expressly state usage of a reducing agent, a polar solvent, o 1:2 OA:OAm nor injecting a segment of the reaction mixture into a continuous flow reactor at a temperature of 190 C for 5 min to 1 hr wherein the segment length is at least 3 mm.
Niu in a method of forming platinum nanoparticles (Niu at “Abstract”) discloses usage of 1:2 OA:OAm as a means to control the particle size of the nanoparticle (Niu at “Table 1”), a reducing agent (W(CO)6), and a polar solvent (BE) and then injecting a segment of 6 mm (Niu at 3851 R col) at 230 C for 30 minutes (Niu at S2).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Miao in view of the OA:OAm ratio of Niu. The teaching or suggested motivation in doing so being control of the particle size (Niu at “Table 1”).

Claims 1-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Miao and Markovic.
Regarding claims 1-5, 8, 10, 11, 13, 19 and 20, Niu discloses a method of making PtNi nanoparticles catalyst (Niu at “Abstract”) comprising:
Forming, at RT, a reaction mixture comprising nickel acetylacetonate, platinum acetylacetonate, W(CO)6, 1 mL oleic acid, 2 mL oleylamine, 7 mL BE (Niu at 52);
Injecting a segment of reaction mixture into a continuous flow reactor at 230 C for 30 minutes (Id.) forming a PtNi nanoparticle solution, the segment having a segment length of at least 3 mm (6 mm per Niu as noted above; Owing to usage of 2x the diameter for segments to control particle size, Niu at “Figure 2c” and 3851. This would also overlap claims 3, 4 and 19);
Isolating the PtNi/substrate nanoparticles by:
Sonicating the PtNi nanoparticle solution with substrate in toluene (not chloroform);
Precipitating the PtNi/substrate nanoparticles (Id.), acid leaching in 20 mL acetic acid for 2 hours, and annealing such at 70 C (Id.).
However, Niu does not expressly state usage of hexane in the sonication, chloroform, filering, acid leaching for one hour nor usage of heating the mixture at 110 C prior to the segment flow.
Markovic discloses usage of tetradecanediol, diphenyl ether, adding chloroform for the sonication, precipitating with hexane, filtering and leaching with HClO4 and filtering (Markovic at 17, given an increase in PtNi weight) and forms a Pt skin (Id.). While the acid leaching time is not disclosed, given formation of at least 5 g scale this is considered to be present inherently (Also note that the acid leaching time is prima facie obvious, see MPEP 2144.05).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Niu in view of the specifics of Markovic. The teaching or suggested motivation in doing so being increase in yield (Markovic at 17).
Miao in a method of forming platinum nanoparticles discloses heating the reaction mixture to 120 C (Miao at 34 L col). While Niu discloses a careful selection of 70 C, there is not seen to be a basis for this chosen temperature, the only concern is that a temperature below the decomposition temperature is actually utilized.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Niu in view of the pre-decomposition heating to 120 C (which involves heating to 110 C) of Miao. The teaching or suggested motivation in doing so being well dissolution of the precursors and water removal (Miao at 34 L col).
As to claims 6, 7, 9, 10 and 14-17, Markovic discloses usage of nickel acetate tetrahydrate, 1,2-tetradecanediol, platinum acetylacetonate, diphenyl ether, and 1,2-dichlorobenzne. As a nickel precursor is not required by claim 13 and claim 16 does not positively require it the claim is met.

Claims 3, 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu in view of Miao and Markovic as applied to claims 1 and 13 above respectively, and in further view of Li. The rejection is an alternative rejection owing to being also obvious with respect to Li.
As to claims 3, 4, 19 and 20, neither Niu, Miao or Markovic expressly state a segment length >10 mm (or 5-10 mm).
Li in a method of forming nanoparticles discloses usage of a continuous flow microfluidic device having segment lengths of at least 1 micron (Li at 4199 L col).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Niu, Miao, and Markovic in view of the changeable length of the segments in Li. The teaching or suggested motivation in doing so being distribution control, control of particle size via the segment length (longer segments yield smaller particles; Li at Id.).

Claims 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 over Mokari in view of Miao and Niu.
Regarding claims 13, 14 and 16, Mokari discloses a method of making a PtNi or PtCo nanoparticle (Mokari at 2 R col) comprising:
Forming, at RT (as the formation is done prior to heating to 80 C this is considered to be the temperature absent evidence to the contrary), a reaction mixture comprising nickel/cobalt acetate and platinum acetate (Id.).
However, Mokari does not expressly state adding a reducing agent, a surfactant comprising 1:2 OA:OAm and a polar solvent, heating the reaction mixture to 110 C to remove water or injecting a segment of reaction mixture into a continuous flow reactor at a temperature of at least 190 C for 5 minutes to 1 hour, forming a platinum containing nanoparticle solution, wherein the segment has a length of at least 3 m..
Niu discloses a method of forming platinum nanoparticles (Niu at “Abstract”) discloses usage of 1:2 OA:OAm as a means to control the particle size of the nanoparticle (Niu at “Table 1”), a reducing agent (W(CO)6), and a polar solvent (BE) and then injecting a segment of 6 mm (Niu at 3851 R col) at 230 C for 30 minutes (Niu at S2), which overlaps that range instantly claimed and supports 6 mm as discussed supra
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Mokari in view of the OA:OAm ratio of Niu. The teaching or suggested motivation in doing so being control of the particle size (Niu at “Table 1”).
Miao in a method of forming platinum nanoparticles discloses heating the reaction mixture to 120 C (Miao at 34 L col). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Mokari in view of the pre-decomposition heating to 120 C (which involves heating to 110 C) of Miao. The teaching or suggested motivation in doing so being well dissolution of the precursors and water removal (Miao at 34 L col).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
Claims 18 and 21 are allowable for reasons of record (Claim 21 is original claim 18 re-written into independent form).


Conclusion
Claims 1-11, 13-17, 19 and 20 are finally rejected. Claim 18 is objected to. Claim 21 isallowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759